Case 2:19-cr-00421 Document1 Filed on 04/16/19 in TXSD Page 1 of 3 outs
United Sates of exes

 

 

AQ 91 (Rev. 11/11) Criminal‘Complaint southem aED
UNITED STATES DISTRICT COURT ;
for the pavid Js Bradley, Clerk of Cou
Southern District of Texas
United States of America )
V. )
‘Heriberto LERMA Case No. (’ CG
| eriberto ase AG \
)
)
| )
' Defendant(s)
: CRIMINAL COMPLAINT

{

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of April 15, 2019 in the county of Kenedy in the
i
Heriberto LERMA
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

8 United States Code 1324 (M) Each aiding, abetting and assisting one another, did knowingly or ina reckless disregard of the
' fact that an alien had come to, entered, or remained in the United States in violation of law,
transport, or move or attempt to transport or move such alien within the United States by

i
means of transportation or otherwise, in furtherance of such violation of faw.

This criminal complaint is based on these facts:

Continued on the attached sheet.

f Bll

Complainant’s signature

 

Stewart Baker Special Cc

Printed name and title

 

  

SWORN TO AND SUBSCRIBED TO ME ON THIS 16th day of April 2019

1 {/ , Judge's signature .
City and state: Corpus Christi, TX Jason Libby, U.S. Strate Judge

Printed name and title

 
Case 2:19-cr-00421 Document1 Filed on 04/16/19 in TXSD Page 2 of 3 j

Affidavit 4

On April 15, 2019, Border Patrol Agent (BPA) Allan Garcia, BPA Michael Perez and his service canine 2
were assigned to primary immigration inspection duties at the United States Border Patrol
Checkpoint south of Sarita, Texas. At approximately 0110hrs, a white tractor trailer approached the
primary inspection lane for an immigration inspection. BPA Garcia questioned the driver, Heriberto
LERMA about his citizenship. LERMA claimed to be a U.S. Citizen. BPA Garcia asked LERMA if he
was traveling with anyone. LERMA replied, “he was traveling alone.” BPA Garcia then asked LERMA
what he was hauling to which he replied it was building materials. BPA Garcia asked if he had a bill
of lading, LERMA then handed BPA Garcia the bill of lading. BPA Garcia then asked if he knew if the
trailer had a seal, LERMA replied “yes”. BPA Garcia then pointed to two numbers (U399) and
(1477820) that were located on the bill of lading and asked LERMA if one of those were the seal
numbers at which LERMA indicated they should be. BPA Garcia then walked to the back of the
trailer to'confirm if there was a seal, and if the number matched what the bill of lading indicated.
BPA Garcia confirmed there was a seal and inspected it for any signs of tampering, which none were
found. BPA Garcia then checked to see if the seal number YG496567 located on the trailer door
matched the seal number U399 or A1477820 on the bill of lading, and the numbers did not match.
While BPA Garcia inspected the bill of lading in an attempt to match the seal numbers. BPA Perez
informed BPA Garcia that his canine alerted to the trailer and that the trailer would need a
secondary inspection. LERMA was directed to proceed to the secondary area for further inspection.

In secondary, BPAs cut the seal and opened the door to the trailer and discovered twenty-seven
individuals inside the trailer. All twenty-seven individuals admitted to being illegally present in the
U.S.

 

BPAs Garcia and Jose Cantu interviewed LERMA at the United States Border Patrol (USBP) station in
Kingsville, TX. LERMA was read his Miranda Rights. LERMA signed the waiver and stated that he
understood his rights and agreed to provide a statement. LERMA made statements that has been a
truck driver since 2005. Currently employed by UNIMEX located in Pharr, TX. LERMA stated that he
had been employed by UNIMEX for approximately a year and half. Upon contact by Lupita Valdez of
UNIMEX|it was discovered that all drivers are required to notify UNIMEX should a seal be broken,
missing, or mismatched to the bill of lading.

|
BPA Richard Aucion, BPA Edwin Portillo and BPA Gicela FLORES interviewed two (2) of the smuggled
illegal aliens that were inside the trailer, Orlando Antonio PORTILLO-Murcia, and Katherine Estefania
AQUINO;-Gutierrez. Both individuals indicated they got into the trailer the night of Apri! 14, 2019
and were unable to exit the trailer until they were encountered at the United States Border Patrol
checkpoint in Sarita, Texas. Both aliens admitted to being foreign nationals, illegally present in the
US.

AUSA Jason Supplee was briefed on this case and accepted the case for the prosecution of LERMA
for violation of title 8 USC 1324, transportation of illegal aliens. :
Case 2:19-cr-00421 Document1 Filed on 04/16/19 in TXSD Page 3 of 3

a Bn !

Special Agent Stewart Baker

Subscribe wae beforame ee" April 2019
‘ =A
f € LZ ew
kh B. Libby, United States pst se”

i
'
i
|
!
1

 

i

 
